TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 31, 2014



                                      NO. 03-13-00105-CV


      Combined Law Enforcement Associations of Texas and John Burpo, Appellants

                                                 v.

                                     Mike Sheffield, Appellee




        APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
   AFFIRMED IN PART; REVERSED AND DISMISSED IN PART; REMANDED IN
                  PART -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on January 31, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s order. Therefore, the Court reverses the portion of the trial court’s order denying the

motion to dismiss with respect to claims based on comments made among CLEAT members and

will dismiss those claims pursuant to the TCPA. We affirm the order denying the motion to

dismiss Sheffield’s claim based on comments made to the district attorney and other unnamed

persons. We remand the case for further proceedings consistent with this opinion, including

consideration by the trial court of an award of costs and fees relating to the motion to dismiss.

The appellants shall pay all costs relating to this appeal, both in this Court and the court below.